CLEVENGER, Circuit Judge.

ORDER

Evangelista Lugo moves for reconsideration of the court’s order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with Rule 15(c) statement attached.*
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The August 5, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Lugo’s brief is due within 30 days of the date of filing of this order.

 Lugo further requests that a scheduling order be issued. After the petition for review was docketed on July 13, 2004, Lugo should have received a docketing notice from the court. In any event, we note that Lugo has paid the filing fee and submitted his Rule 15(c) statement. At this point Lugo need only file an informal brief on the enclosed form in order for his case to proceed.